Title: To Thomas Jefferson from John Rutledge, Jr., 26 September 1790
From: Rutledge, John, Jr.
To: Jefferson, Thomas



Dr Sir
Philadelphia Septr. 26th. 1790

From the apprehension of Mr. Shorts writing to me, under cover to you, I take the liberty of troubling you with this letter, requesting you will address any you shall receive for me, to John Ross Esquire merchant of this City. I arrived here yesterday, from a tour I have been making thro’ the eastern states. On this jaunt I found people very anxious to have conversations with a person who had lately been in france on the subject of the french revolution, of which, I found it very difficult to make them think well: even those who appeared to be the most philanthropic, thought unfavourably of the national assembly, and I was sorry to observe that many of our citizens, who pass for having intelligent and enlightened minds, possess much of the english political superstition which teaches, that for the good of the whole a few should have the inherent right to rule over the many, man being so contrived that he is unfit for the governing of himself. It is fortunate my dear Sir for this country, that you, and your associates, in 1775 and 6 held different opinions.
About a week before I left N. York the french packet arrived there. She had a long passage and brought no accounts we had not previously received by the way of england. I have seen in a french paper, which came in her, the decree of the National Assembly abolishing Titles, forbidding the use of livery &c. This law I had before seen in the english Prints, but believed it fabricated in london. I wish I may be wrong in thinking so, but the decree in question appears to me the most mischievous the assembly has passed. To use Lord Bottetours expression “I think it augures ill.” It is an expostfacto law and of course a bad one. Hereditary titles are certainly property, and they ought, I think, to have been as sacred as any other part of a mans estate. If france thought it politic to destroy her Nobility it would have been well in her, I conceive, to have decree’d, that no title should in future be inherited, and no nobles created. The american Congress, appears to me, to have been more wise, than the N. Assembly, on the question of nobility; for it decree’d “there shall not be a nobility” but did not take away titles from those who had them. The Earl of Stirling was called, in all their public acts, Lord Stirling, Baron Steuben the same, and our Citizens who were Baronets continued to be called Sirs. The objections which I mention having to the abolition of Titles &c. have  occur’d to me at first hearing of the law. I have not seen any letters from france which make mention of it. I long much to know the arguments used by those who voted for it, and as I before said, sincerely hope I may be wrong in thinking they have done wrong.—By the last ships from Europe we receive accounts of the swedish fleet having been entirely defeated by that of Russia, off Wibourg, on the fourth of July. The Swedes lost in this action seven ships of the line and four frigates. The Duke of Sudermania was wounded in the Shoulder. The rear Admiral Lejonachen [Leyonankar] made prisoner, with two thousand Seamen and soldiers, and the Baggage, which fell into the hands of the Russians, is valued at three millions of Dollars. From Prussia, we hear that the King had gone into Silesia where two very large armies were to rendezous: if he negotiates it will be sword in hand. From the Netherlands we learn the Austrian Troops had gained some advantages over the flemings, who, it seems, unless assisted by Prussia must ultimately be crushed. They appear to be more torn to pieces than ever by the feuds between the democratic party and the vilest kind of aristocracy, fortified by bigotry priestcraft and superstition. Mareschal Laudhon, the english prints mention, died the fifteenth of July: and the command of the imperial Army, they say, is given to mareschal Coloredo.
The accounts from England are that the press had ceased, and it was believed there would be no war. It is now probable that england will not have a war with Spain, but, I think, she must carry one on in the north. Her continental connexions appear to make it unavoidable and by the first ships from London I expect we shall hear of a british fleet having sailed for the Baltic. If this does not take place the king of Sweden must be ruined. I have received a letter from England saying, that the late elections in that country had gone much in favour of Opposition, which, it is thought, is strengthened by an addition of twenty members in england, and about half as many in Ireland. This, my correspondent tells me, has been owing to the great activity of the Dissenters.
My father and Mother, who are here on their way to south Carolina, unite in requesting you will accept their most respectful Compliments and I beg, Dr. Sir, that you will receive my sincere wishes [fo]r your always enjoying everything that can make life desirable. Your very much obliged friend and Servt.,

J. Rutledge Junior

 